      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 1 of 15 PageID #:2320




                             IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

Louis Vargas,                                          )
                                                       )
                Plaintiff,                             )       No. 16 cv 11012
                                                       )
                v.                                     )
                                                       )       Judge Chang
United States of America,                              )
                                                       )
                Defendant.                             )
                                                       )

             PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR A NEW TRIAL


                                          I.      INTRODUCTION
       Defendant’s response does not address the issue of whether Plaintiff’s motion in limine regarding

Coogan was, in fact, a Daubert motion and other procedural issues, nor does it address the fact that the

line of cases supporting the proposition that a medical doctor can testify to a nurse practitioner in the

context of this case is not good law.

       Moreover, as shown below, Coogan essentially concedes that there is a different standard of care

for nurse practitioners. He did this when he tried the explain the differences in his opinion that there was

no need to treat Vargas, as contrasted with the actual treatment done by nurse practitioner Petrella who

cultured and treated Vargas for a UTI in June 2015 under circumstances nearly identical to that

encountered later that year in October. When pressed on the difference between his opinion and

Petrella’s care, he stated that “people have different opinions”; that is, in effect, that an experienced

nurse practitioner has a different standard of care than the doctor. This demonstrates that not only

should Coogan not have been permitted to testify to a nurse practitioners standard of care, but also, that,

respectfully, the Court committed an error by not taking this into account in its opinion after it said it

would do so in a previous order.

                                                      1
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 2 of 15 PageID #:2321




       Similarly, the Defendant has not defended Plaintiff’s argument that Fernandez did not have an

adequate foundation to testify to nurses’ charting of Plaintiff’s “pitting” and swelling. Thus, his

testimony on these subjects should not have been admitted. When this is coupled with him testifying

that co-morbidities caused Plaintiff’s carpel tunnel syndrome despite a motion in limine order indicating

that testifying to an “association” is different from testifying to “causation,” it becomes clear that there

was no basis to conclude that Plaintiff’s CTS did not occur as Plaintiff claimed – in the hospital from the

swelling he endured. As a result of the foregoing and that stated below, Plaintiff’s motion should be

granted.

   A. PLAINTIFF’S MOTION REGARDING COOGAN TESTIFYING TO A NURSE
      PRACTITIONER STANDARD OF CARE WAS NOT LATE AND SHOULD HAVE
      BEEN GRANTED
       The Defendant contends that Plaintiff’s motion to disqualify Dr. Coogan is late and thus the

arguments are waived. It is not late, and the arguments are not waived.

       The Defendant has not been blind-sided by Plaintiff’s several motions related to the adequacy of

its experts as they seemingly continuously contend. In this case, the parties originally disclosed their

experts on February 9, 2018. See dkt. 39. This was nearly a year before trial. Plaintiff disclosed a nurse

practitioner, an infectious disease specialist, and an orthopedist. Defendant only disclosed a urologist.

Notably, no urologist ever saw or treated Plaintiff during the events in question. Plaintiff had been

examined, had orders for tests (for example, urinalyses), and was a victim to a failure to follow up on an

abnormal urinalysis – all at the hands of nurse practitioners. Vargas consequently suffered an infectious

disease (sepsis), all of which was a consequence of an overlooked abnormal urinalyses that went

untreated, he had a resulting heart attack, and then had an orthopedic problem brought on by carpel

tunnel syndrome.

       The parties were to disclose rebuttal experts by March 12, 2018. On March 12, 2018, Defendant

filed a motion to extend the time to disclose a rebuttal orthopedic expert even though Defendant actually

                                                      2
       Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 3 of 15 PageID #:2322




had notice that Plaintiff would call an orthopedist months earlier, the previous December, since

Plaintiff’s settlement demand letter indicated that he would be calling an orthopedist. Nevertheless,

Defendant still did not timely disclose a nurse practitioner or seek a similar extension despite knowing

that Plaintiff had disclosed one. The Court granted Defendant’s motion to permit Defendant to disclose

their orthopedist expert after the deadline. Meanwhile, Defendant took Plaintiff’s experts’ depositions,

including nurse practitioner Woodward. After the deposition, Defendant still did not decide that he

should seek leave to obtain a nurse practitioner.

       Prior to trial, Plaintiff made a Daubert motion and several non-Daubert related motions that

concerned the testimony of his experts. These motions were made within the time periods set by the

Court. Plaintiff timely made one Daubert related motion and appropriately it was a motion based upon

the junk science (see below, for the definition of a Daubert motion and junk science) that related to Dr.

Fernandez’s opinion that Plaintiff’s Carpel Tunnel Syndrome was caused by co-morbidities. Dkt. 59.

Plaintiff made other non-Daubert related motions regarding Dr. Coogan, contending that his “opinion”

was based upon his personal beliefs and regarding his testimony that there was no standard of care

regarding the need to send a urine sample to be cultured under the circumstances of this case. Plaintiff

argued that a “standard of care” is at the core of a medical malpractice case and that an expert does not

meet the requirements of an expert in this context by claiming there is no standard of care. See e.g.,

Rohe v. Shivde, 203 Ill. App. 3d 181, 192–93, 560 N.E.2d 1113, 1121 (1990) (a plaintiff must establish

what is the standard of care to make a case that a duty was breached). Dkt. 66 at 4. In other words,

some “standard of care” is what the law requires to be discussed in medical malpractice cases. Plaintiff

also noted that the cases he cited were not based upon Daubert, but rather, the obligation to not redefine

how medical malpractice cases are analyzed, and how duty and breach are to be determined. Dkt. 66, at

3-5.



                                                     3
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 4 of 15 PageID #:2323




        The above was intended to argue that Dr. Coogan could not testify as he was proposing to testify

because the testimony was legally unsound, but for reasons unrelated to Daubert and junk science. At

the pretrial conference, upon further research, Plaintiff also raised the issue of Dr. Coogan testifying to a

standard of a care to a profession for which he was not licensed. Following the pretrial conference, in its

order, this Court stated in part that this was raised after the time set for challenging expert opinions, but

“Vargas may attempt to argue that a discount of Coogan’s testimony is warranted.” The Court

continued indicating this was so “[b]ecause it is not clear there is a factual premise or a legal premise for

this argument,” Vargas was then invited to brief the issue by the following day to argue “that a discount

of Coogan’s testimony is warranted.” Dkt. 73 at 1, 2. Vargas did that the following day arguing that a

total discount of Coogan’s testimony was warranted since he was not allowed under the law to testify to

the standard of care to a Nurse Practitioner. Dkt. 74. A week later, pursuant to this Court’s order,

Defendant filed an opposition to this motion. Dkt. 78.

        At the beginning of trial, when asked if the Court had taken a look at this issue, the Court

responded:

           THE COURT: I did, and as described at the Pre-Trial Conference, the testimony is
           going to be allowed because the Daubert motions were due quite some time ago,
           you know, and then I will consider it for purposes of how persuasive or not the
           testimony is.
                I do think there is – if this was a jury trial, maybe I would take a pause and do
           some voir dire, but I don’t think that is necessary in a bench trial.

Tr. Feb 4, 2019 (morning) at 3.

        Contrary to its statement, in its Opinion, this Court did not “consider [legal ability of Dr. Coogan

to testify to a nurse practitioner’s standard of care] for purposes of how persuasive or not the testimony

is.” It is not contained in the Opinion at all.

        In its response to the present motion, the Defendant again insists that Plaintiff’s motion regarding

the legal authority for Dr. Coogan to testify to a nurse practitioner standard of car was untimely and

                                                      4
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 5 of 15 PageID #:2324




therefore waived. Deft’s Resp. at 5. Although not explicitly mentioned by Defendant, this argument

undoubtedly emanates from this Court’s statement, quoted above, made just prior to trial when Mr. Fox

questioned whether the Court had looked at Plaintiff’s motion seeking to bar Dr. Coogan because he

cannot be permitted to testify to the standard of care of a nurse practitioner.

       Notwithstanding that Plaintiff has argued that his motion was not a Daubert motion regarding

Coogan’s lack of qualifications to testify to a nurse practitioner’s standard of care, the Defendant did not

address that. Clearly, a motion based upon a person’s qualifications because he was not properly

licensed is different than arguing that his opinion is based on junk science.

       As Plaintiff discussed in his brief on this issue (Dkt 123 at 3, 4), this was not a Daubert motion.

Daubert motions address expert opinions that are alleged to be based on junk science or whether “the

reasoning or methodology underlying the testimony is scientifically valid.” Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 592-593 (1993). Tuf Racing Products, Inc. v. Am. Suzuki Motor

Corp., 223 F.3d 585, 591 (7th Cir. 2000) (“The principle of Daubert is merely that if an expert witness

is to offer an opinion based on science, it must be real science, not junk science.”). Rather than trying to

rebut this legal proposition, Defendant attempts to distract and merely cites to “procedural failures” all

the while ignoring their own failures to disclose a nurse practitioner.

       The failure of the Defendant to have a proper expert is their own failure. They were on notice

that Plaintiff disclosed a nurse practitioner nearly a year before trial, and they failed to disclose one of

their own. They had the opportunity to disclose a nurse practitioner as a rebuttal expert, but

procedurally failed to timely notice any rebuttal expert. Even with a motion to extend the time to notice

a rebuttal expert they again failed to disclose a nurse practitioner. They finally had the option to request

a continued trial to obtain a nurse practitioner, after several motions by Plaintiff to disqualify Dr.

Coogan’s testimony and it becoming clear that he could not testify to a nurse practitioner standard of



                                                      5
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 6 of 15 PageID #:2325




care. Again, the Defendant decided not to do this in the face of clear Illinois Supreme Court case law

indicating specifically that a doctor could not testify to a nurse practitioner standard of care.

       In addition to the fact that Plaintiff’s motion was not late, Defendant’s arguments regarding

waiver also fail because of the procedural course of events of this case. Case law on the issue of waiver

demonstrates that this Court should have substantively considered Plaintiff’s motion. The Seventh

Circuit has stated that an indication that the Court would again consider an issue raised on a motion in

limine means that the ruling is not final and is open for reconsideration; further the follow up to an

invitation to reconsider an issue is not a waiver if the follow-up is made. Favala v. Cumberland Eng'g

Co., a Div. of John Brown Inc., 17 F.3d 987, 991 (7th Cir. 1994). Here, in response to Plaintiff’s motion

to preclude Dr. Coogan from testifying to a nurse practitioner’s standard of care, this Court at the

pretrial indicated that Plaintiff could file a brief to argue that “a discount of Coogan’s testimony was

warranted.” Plaintiff filed such a brief and the Defendant responded. At the beginning of trial Plaintiff

again brought up the issue and this Court then indicated that the testimony would be allowed but that

this Court would “consider it for purposes of how persuasive or not the testimony is.” Tr. 2/14/19

(morning), at 3.

       Notwithstanding this ruling, as noted above, in its Opinion the Court never did consider how

persuasive Coogan’s testimony was in the context of him testifying to the standard of care of a nurse

practitioner. This was particularly significant to the outcome of this case for at least two reasons: first,

the nurse practitioner Petrella (who had extensive nurse practitioner experience) and who actually

diagnosed and treated Plaintiff in June 2015 for the near identical signs and symptoms just 4 months

prior to the challenged events took an entirely different course of action than Coogan testified was the

standard of care. Second, when asked at trial, Coogan actually had virtually no relevant experience ever




                                                      6
         Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 7 of 15 PageID #:2326




working with nurse practitioners in the relevant context; and third, Coogan testified to at least two

wholly inconsistent conclusions about the facts of the case. (See below)

      B. COOGAN IS NOT QUALIFIED TO TESTIFY TO THE STANDARD OF CARE OF A
         NURSE PRACTITIONER

           The Defendant has argued that there is only one standard of care and that “reliance on the rule in

Sullivan is misguided, illogical, and, in fact, detrimental to [Plaintiff’s] own argument.”1 Dkt. 133, at 8.

Defendant argues that the reason for the rule is to prevent a higher standard of care from being imposed

and that Vargas is arguing that a “more lenient standard of care should have been applied to the

defendant.” Id. Defendant is simply wrong. It is not a question of a higher standard of care; it is a

questions of a different standard of care. The Illinois Supreme Court in Sullivan recognized this very

issue when it quoted at length from a previous Supreme Court case as follows:

           “Illinois statutes [citations] provide for the regulation of practitioners of medicine and
           surgery, physical therapy, nursing, pharmacy, dental surgery, podiatry, optometry, etc.
           This is a clear expression by the legislature of public policy to recognize and regulate
           various schools of medicine. The various acts regulating the health professions [citations]
           provide for different training, and regulate the treatment each profession may offer. * * *
           We simply are not disposed to provide for what, in effect, may result in a higher standard
           of care when the legislature, by recognizing various schools of medicine, has not done so.
           To do so would not only be unfair * * *, but it would also assume that science and
           medicine have achieved a universal standard of treatment of disease or injury. Such is not
           the case. In its wisdom, the legislature has recognized a fundamental tenet of
           contemporary life: no one person, group or school has *114 yet succeeded in abstracting
           a universal medical method from the many changing methods used in science and
           medicine.” Dolan, 77 Ill.2d at 284, 32 Ill.Dec. 900, 396 N.E.2d 13.

Sullivan v. Edward Hosp., supra, 209 Ill. 2d at 113–14.

           Further, the cases that Defendant cited to got it wrong; and this is not a question of advocating

for a contrary position when there might be room to do so. The District Court case cited by Defendant,

Williams v. Mary Diane Schwarz, P.A., 2018 WL 2463391, at *6 (N.D. Ill. June 1, 2018), did state that

the reason for the rule was to “prevent a higher standard of care being imposed upon the defendant” and


1
    Referring to Sullivan v. Edward Hosp. 209 Ill.2d 100, 113-14 (2004)

                                                               7
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 8 of 15 PageID #:2327




cited to Wingo by Wingo v. Rockford Mem'l Hosp., 292 Ill. App. 3d 896, 905–06, (2d Dist. 1997).

However, not noted by Defendant was that in this context, the Wingo case stated that “[w]e note that no

Illinois case has directly applied Dolan to prevent a physician from establishing the applicable nursing

standard of care, although it is clear that in several cases doctors have testified against nurses to establish

the nursing standard of care without it being challenged…” Wingo supra, 292 Ill. App. 3d at 905–06.

Also not noted by Defendant is that Wingo pre-dated Sullivan by 6 years, and that contrary to what is

stated in Wingo, in Sullivan, the Illinois Supreme Court did do just what Wingo said had not been done;

that is, it prevented a physician from establishing the standard of care for a nurse practitioner based upon

the Dolan case. As a result, it cannot be said that Wingo is consistent with the law in Illinois regarding a

higher standard of care. As noted in Dolan, Sullivan and the 4 other cases cited by Plaintiff in his

opening brief, it is not a question of a higher standard of care being applied, it is a question of a different

standard of care.

       The Defendant also argued that since Plaintiff asked Dr. Fox whether he was familiar with the

standard of care for nurse practitioners (and, unlike Dr. Coogan, Dr. Fox was familiar) Plaintiff undercut

his own argument. Dkt. 133, 9. This is totally irrelevant. Just because Dr. Fox wrongly opined on the

standard of care for nurse practitioners, because Defendants failed to object in order to protect their own

failure to disclose a nurse practitioner expert, this does not cure the legal deficiencies of Dr. Coogan’s

testimony. It is hornbook law that a party may bring out particular evidence that it sought but failed to

exclude via motion in limine from the other party, without the first party waiving the objection to the

particular evidence. Ohler v. United States, 529 U.S. 753, 762–63, 120 S. Ct. 1851, 1856–57 (2000).

This is done at times to blunt the impact of potentially inadmissible damaging evidence. Id. Similarly,

Plaintiff here used the challenged type of evidence from his own doctor expert that he sought to exclude




                                                       8
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 9 of 15 PageID #:2328




from his opponent’s expert so that there could not be an argument that a doctor is more authoritative

than a “mere” nurse practitioner.

       However, just to blunt an inference of being disingenuous, the actual legal need for Dr. Fox’s

testimony was primarily causation; that is, the issue that the sepsis caused the heart attack. Also, other

non-nurse practitioner issues that Dr. Fox testified to included the likely true diagnosis for Vargas

(Prostatitus), the fact that the infection in June caused the sepsis in November, and that Vargas had the

same bug in June as he did in November when he became very ill (thus, showing that Vargas was likely

infected during his June 9th visit with NP Petrella).

       Further, Defendant’s motion notes that Vargas takes issue with Dr. Coogan’s credentials and

expertise in addressing and treating UTIs. Dkt. 133, 10-11. Defendant goes on to note that the “attack

on Dr. Coogan’s experience and expertise is baffling” since Plaintiff did not dispute his qualifications in

the motions in limine. Id, at 11. What Defendant does not address is that Plaintiff focused on Dr.

Coogan’s lack of experience of working with nurse practitioners, which remains unchallenged. Thus,

his inability to know the standard of care for nurse practitioners remains unchallenged and his opinions

should have been appropriately discounted by this Court. The fact that “there is no disagreement” that

Dr. Coogan is a board-certified urologist…” (id.,) still says nothing about his relevant experience. As

noted in the affidavit and resume of Dr. Coogan, he did most of his work on cancer issues and the legal

aspects of medical malpractice – not diagnosing and treating UTIs. Finally, the fact that this Court

noted, as Defendant observes, that Dr. Fox and NP Woodward are not experts in Urology and/or that the

record is silent on their experience with “BPH and its symptoms, and how it affects screening,

diagnosing, and treating UTIs” and asymptomatic bacteriuria, is not consistent with the record. This

also ignores the fact that Dr. Coogan got it wrong when he testified that Vargas likely had

“asymptomatic bacteriuria” in June of 2015. He was further wholly inconsistent when he testified that



                                                        9
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 10 of 15 PageID #:2329




the standard of care is that you do not culture or treat asymptomatic bacteriuria. Tr. Coogan (afternoon),

20; 14-15. But contrary to this, he also testified that it was okay for Nurse Practitioner Petrella to

culture and treat Plaintiff’s “asymptomatic bacteriuria” noting that he had recently been in the hospital

and had a catheter, and that “People have different opinions.” Id., 20:9.2 The latter statement bears

further discussion.

         Again, in the context of discussing NP Petrella’s care of Vargas and that she treated something

that Coogan testified he would not treat or culture, he testified that “people have different opinions.” So,

this begs the question and in fact, strongly implies that nurse practitioners have “different opinions” or

stated differently, different standards of care not taken into account by Coogan. This serves to highlight

the reason for the rule set forth in Sullivan as well as the damage that the testimony caused.

         Coogan was likely wrong when he testified that Vargas had asymptomatic bacteriuria because

there is no doubt that Vargas did not have “asymptomatic bacteriuria” in November when he had sepsis

and almost died from his heart attack. Dr. Coogan admitted and agreed with Dr. Fox when he testified

that in November, Vargas had one of the two same bacteria strains as he had the previous June and the

other strain was a close cousin of the first. Id., 30:23-32:7. Thus, if Vargas was deathly ill with the

same bacteria in November as he had in June (that was then treated, albeit inappropriately), it defies

logic to assert that Vargas was not sick with an infection in June since that very same bacteria was

causing him to be deathly sick in November.

         This contradiction in Coogan’s testimony was not addressed by the court nor explained by Dr.

Coogan. Especially, given Nurse Petrella’s actions, Dr. Coogan’s statement that people have different




2
 Also, the fact that Vargas had recently been in the hospital was a piece of the “whole patient” that should be considered as
implicitly recognized by Coogan; just like the fact that Plaintiff had had 3 consecutive abnormal urinalyses as of October
when there was no follow up to his abnormal Urinalysis.

                                                              10
     Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 11 of 15 PageID #:2330




opinions raises a strong inference of a different nurse practitioner standard of care – not to mention that

it proves that Petrella’s care was appropriate and the Coogan’s preferred care nearly killed Vargas.

       Finally, the Defendant’s statement that “Dr. Coogan was the only testifying expert who was

qualified to offer an opinion regarding whether Vargas was symptomatic for a UTI or whether the

symptoms he displayed on October 2, 2015, were related to his long-standing BPH and lower urinary

tract symptoms” (Dkt. 133, 12) was an absurdity. According to Dr. Fox’s testimony, in his experience

as an infectious disease doctor, when a doctor does not know what condition a patient might have, Dr.

Fox is the one who gets called by other doctors and nurses “when nobody knows exactly what’s going

on” because his knowledge base [regarding infectious disease] involves all organ systems. Tr. 8,5-12.

This includes figuring out that it might not be an infectious disease (such as BPH). Id., at 8:17-20.

(Thus, showing his experience with these issues.) He interacts with urologists and nurse practitioners

often in multiple circumstances including in urology clinics with the most common condition being

urinary tract infections. Id, at 9:14-24. From 2010 to 2015 he had about 3 referrals a week from the

urology clinic dealing with clinic triage. Id., 10:6-17. He also works with the antibiotic stewardship

program at the University of Wisconsin to make sure that antibiotics are given only in an appropriate

and timely fashion. Id., at 12:19-25-13. Thus, Dr. Coogan was hardly the only expert with the relevant

experience. Finally, Coogan’s testimony regarding his relevant experience was sparse at best. Tr.

Coogan (morning) 5:18-6:10.

   C. THE EVIDENCE AT TRIAL DID NOT PROVE THAT VARGAS HAD PERSISTANT
      BPH ISSUES; IN FACT, THE EVIDENCE PROVED THE OTHERWISE

       The Defendant continually mis-cites the record to contend that “[a]ccording to the medical

records… testimony from Vargas’ medical providers, and testimony from Vargas himself, Vargas had

suffered from BPH… with lower urinary tract symptoms (“LUTS”) since at least 2007.” Dkt. 133 at 12.

As detailed in the Plaintiff’s opening brief there is no medical record that shows that he was suffering

                                                     11
      Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 12 of 15 PageID #:2331




from any symptoms after 2007 and before October 2015. Defendant has not cited to a medical record

that shows it and there is a big difference between saying that the records show this and actually being

able to provide a quote from the records that prove it – which they have not done because it does not

exist. Similarly, the Defendant also brazenly - and wrongly - contends and misrepresents that Vargas

“himself” (id.) testified to this. In fact, this is also not true, and at the pages cited to by Defendant,

Vargas testified he did not even know what BPH was.3

        Further, the actual facts about the medical record, as testified to by his primary care nurse

practitioner, Petrella, was that Vargas did not exhibit any lower urinary tract symptoms. Thus, she

testified in all the times that she saw him, he did not complain about stress incontinence although he was

being treated with medication for it. Tr. Petrella at 13:10-22. She also testified that she did not see any

BPH with LUTs entry before October 2015 (when nurse Buesser noted it) and after 2007. Id., at 17:7-

23. Finally, she again testified that she did not see any documentation after 2007 and before October

2015 for urinary tract infections and that: “[h]e never had any urinary tract symptoms, or if you're

leading to infections, with me until the one I diagnosed in June.” Id., 19:2-18. Thus, both Buesser and

Dr. Coogan can speculate and make up a story that the October 15, 2015 symptoms were not new. It

can be repeated by the Defendant ad nauseum, but the fact remains that there is no record of any post

2007 symptoms - period. Perhaps if the Defendant quoted from the record where symptoms are

documented during the relevant time in the medical record, they would have an argument, but they have

not done this.




3
   His precise testimony was: “Q. And BPH, correct? BPH? Do you suffer from BPH? A. What -- what
is that? Q. Benign prostatic hypertrophy? A. I don't know what that it is.” Vargas Tr., 2/16/19
(afternoon) at 102:4-8. The most that he said was that he was taking medication for it. He did not
testify that he had symptoms. Id.
                                                      12
     Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 13 of 15 PageID #:2332




   D. DR. FERNANDEZ’S TESTIMONY WAS NOT CREDIBILE NOR WAS HIS OPINION
      THAT CO-MORBIDITIES CAUSED THE CTS PROPER OR SUPPORTED

       Regarding the testimony and opinions of Dr. Fernandez, Defendant does not make any

substantive argument that his testimony in connection with “pitting” did not require the foundation that

it does require. Rather, the Defendant merely states that “even if the Court were to find Vargas’

argument that Dr. Fernandez misinterpreted the nursing notes persuasive, it makes no difference in the

result reached by the Court.” Dkt. 133, 14. That, however, is not true. Further, since it was wrong to

permit the testimony, the result leads to further problems with the credibility of Fernandez’s opinion and

his unsupported opinion regarding the cause of the CTS.

       In the first instance, given the timing of the onset of the carpel tunnel symptoms, that is, while

Plaintiff was still in the hospital being treated for sepsis and a heart attack, the question is then, what did

cause the CTS if it was not the swelling in the hospital? Before trial Plaintiff did make a Daubert

motion in limine, on the issue of the validity of the science upon which Dr. Fernandez was opining that

co-morbidities were the cause of the CTS. In denying the motion, the Court indicated in part that Dr.

Fernandez did not “opine” that CTS was “caused” by Vargas’ co-morbidities, but rather, he merely

stated it was “associated” with different risk factors and that there is a difference between causation and

association. Dkt. 71, at 1. The Court then denied the motion to preclude the testimony. Unfortunately,

in this case, however, the terms “associated” and “caused” were being used synonymously. In fact, in

the Court’s Opinion and Order on the trial, this Court stated: “at trial Fernandez presented an alternative

cause for Vargas’ carpel tunnel syndrome: pre-existing chronic illnesses.” (Italics added) Dkt. 121 at

28. Plaintiff’s motion in limine sought to exclude Dr. Fernandez because he “has not relied upon any

discernable scientific methodology to opine that Plaintiff’s CTS was caused by risk factors and not the

swelling he experienced in the hospital.” Since the testimony was that risk factors did cause the CTS, it

was error to permit the opinion without a scientific basis, for which there was none.

                                                      13
     Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 14 of 15 PageID #:2333




       Equally distressing is that Dr. Fernandez undercut his own opinion on risk factors as opposed to

the hospitalization being the cause of the CTS. Dr. Fernandez testified that to hold the opinion that the

hospitalization caused the CTS, he testified that there has to be “cause and effect.” He further testified

that there would “have to be a mechanism in which there was a causation or, at the very least, an

aggravation of the carpal tunnel syndrome, and that just didn’t exist.” Tr. Dr. Fernandez, 56: 21-24. He

further testified that “there’s not evidence or there’s no records that support the diagnosis of carpal

tunnel syndrome especially of a severe nature or severe quality around that time [of the

hospitalization].” Id., 57, at 13-16. He was further impeached with his deposition testimony wherein he

testified that “when you dig down to it, all cases of carpel tunnel syndrome in a sense are caused by

swelling if you want to call it that, right? In other words, they’re caused by pressure. And how do you

define the pressure. Is it from swelling from the outside? Is it swelling from – is it swelling from –

swelling from the inside? Is it swelling of the bone, swelling of the tendon? Id., 85:19-86:1.

       Thus, applying Dr. Fernandez’s own words to the facts of the case shows that the hospitalization

more likely than not caused the CTS. In fact, there were records that supported the diagnosis for CTS

around the time of the hospitalization, because within 2 weeks of it Vargas was being seen by doctors

whose examination led to the diagnosis of CTS. Further, swelling, according to the deposition

testimony with which he was impeached, is at the root of all causes of CTS. Finally, the “cause and

effect” or the mechanism for it was the swelling that Vargas had in the hospital – which Dr. Fernandez

had to admit to in light of the nursing notes that he did not account for in his expert report and to which

he, because he lacked the proper foundation, misinterpreted. His error in discounting the swelling

testified to by Nurse Nehls, was exacerbated by his admission that his expert report was wrong when it

stated that there was no evidence of swelling in the hospital. Id., at 78:14-20. Thus, the combination of

his misinterpretation of the nursing “pitting” records coupled with his own testimony about how CTS



                                                     14
     Case: 1:16-cv-11012 Document #: 137 Filed: 06/05/20 Page 15 of 15 PageID #:2334




occurs and the lack of any basis for his opinion that co-morbidities caused the CTS result in discounting

any credibility in Fernandez’s opinion.

                                          IV.   CONCLUSION

       For all the foregoing reasons, Plaintiff respectfully submits that this motion should be granted.



                                                                    s/Edward M. Fox



ED FOX & ASSOCIATES, LTD.
300 W Adams St, Ste 330
Chicago, IL 60606
(312) 345-8877
efox@efoxlaw.com




                                                   15
